Exhibit 10.3 SECURITY AGREEMENT THIS SECURITY AGREEMENT, dated as ofOctober 17, 2007 (this “Security Agreement”), is made by Fluid Media Networks, Inc., a Nevada corporation(“Fluid”) and Trusonic, Inc., a Delaware corporation (“Trusonic”) (collectively, Fluid and Trusonic shall be referred to herein as the “Grantors”), in favor of those persons listed on the signature pages attached hereto (each, a “Secured Party,” and collectively, the “Secured Parties”). RECITALS WHEREAS, concurrently with this Security Agreement, a stock purchase agreement (the “Stock Purchase Agreement”) is entered into by and among Fluid, Trusonic and the Secured Parties; WHEREAS, pursuant to the Stock Purchase Agreement, Fluid is purchasing all of the issued and outstanding shares of capital stock of Trusonic held by the Secured Parties (“Shares”); WHEREAS, Fluid has issued to each Secured Party one or more Secured Promissory Notes (each, a “Note,” and collectively, the “Notes”), of even date herewith, as partial payment for the Shares, to be secured by the Collateral (as defined below);and WHEREAS, as a condition to the performance by Fluid of the conditions and obligations under the Note(s), Grantors are required to execute and deliver this Security Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Grantors and Secured Parties agree as follows: AGREEMENT ARTICLE I.
